Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-24 are pending in this office action. This action is responsive to Applicant’s application filed 04/06/2020.

Information Disclosure Statement
3.	The references listed in the IDS filed 04/06/2020 has been considered. A copy of the signed or initialed IDS is hereby attached.

Priority
4.	Applicant’s claim for the benefit of 16/840897, filed 04/06/2020 is a continuation of 15540634, filed 06/29/2017 ,now U.S. Patent #10638571, 15540634 is a national stage entry of PCT/EP2016/050075 , International Filing Date: 01/05/2016 claims foreign priority to 15150119.4 , filed 01/05/2015  is acknowledged.  
Since the Continuation application relied on part of the priority document (Continuation), the claim of priority will be considered on a claim-by-claim basis. The priority date of the instant application is at least 04/06/2020 (the filing date), but depending upon the specific material claimed, could be as early as 01/05/2015. 

Information Disclosure Statement
5.	The references listed in the IDS filed 04/06/2020 have been considered. A copy of the signed or initialed IDS is hereby attached.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,638,571.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claims 1-19 in Instant Application that is rejected by corresponding claim(s) in US Patent No. 10,638,571 claim 1-23.

Instant Application
US 10,638,571

1. A method for marking a luminaire comprising a luminaire head and a mast on which the luminaire head is mounted, the method comprising the steps of: 
 	providing the luminaire with a controller configured for controlling an operation of the luminaire; 

 	providing at least one information storage medium that has or forms the mark; 
 	affixing the at least one information storage medium to at least one of the luminaire head and the mast; 



 	providing a mobile terminal configured for communicating with a server; 
 	sensing by the mobile terminal or inputting on the mobile terminal data relating to the mark; 
 	transmitting the sensed or input data to the server. 

2. The method of claim 1, further comprising: 
 	receiving by the mobile terminal luminaire-specific information from the server in response to the transmitting; and 


3. The method of claim 1, wherein the affixing is performed directly before or after installation of the controller. 


4. The method of claim 1, 
wherein the affixing is performed during assembling of the luminaire, said assembling comprising connecting the luminaire head to the mast. 

5. The method of claim 1, wherein the affixing is performed during assembling or installing of the luminaire, said assembling or installing comprising providing the luminaire with the controller. 

6. The method of claim 1, wherein the step of associating a mark is done at a factory. 




8. The method of claim 1, wherein the luminaire head comprises a light engine comprising one or more lighting elements and the controller is configured for controlling the operation of the light engine in accordance with a dimming profile. 

9. The method of claim 1, wherein the at least one information storage device comprises a sticker. 

10. The method of claim 1, wherein the step of providing at least one information storage medium that has or forms the mark comprises forming a QR code on the information storage medium as the mark. 



12. The method of claim 1, further comprising linking the mark with a location of the luminaire using the server. 


13. The method of claim 1, further comprising transmitting location and time information from the controller to the server, and linking the location information and the mark at the server. 



14. The method of claim 1. further comprising the step of transmitting further information, in particular at least one of status and error information of the luminaire, by the mobile terminal to the server. 

15. Controller arrangement comprising a packaging with a controller configured for controlling a luminaire, and at least one information storage device that has or forms a mark associated to at least one of the controller and the luminaire controlled by the controller. 


16. Controller arrangement of claim 15, wherein the mark is based on controller-specific data. 


17. Controller arrangement of claim 16, wherein the controller-specific data comprises at least one unique identifier. 

18. Controller arrangement of claim 15, wherein the controller and the information storage medium are provided with identical, visually perceptible marks. 

19. Controller arrangement of claim 15, wherein the mark is at least formed by a QR code. 


1. Method for marking luminaires in a luminaire network, the luminaire network being controllable via a server, the method comprising the steps of: 
 	providing at least one luminaire in the luminaire network with a controller for controlling the operation of said luminaire; 

 	providing an information storage medium that has or forms the mark; 
 	adding the information storage medium comprising the mark to a mast of the luminaire so that the mark is visually recognizable from the outside of the luminaire; 
 	using the mark to identify the luminaire to which the mark has been added; 
 	providing a mobile terminal configured for communicating with the server; and









 


 	wherein the affixing of the information storage medium to a mast of the luminaire is performed directly before or after the installation of the controller. 
    
(last paragraph of claim 26)
wherein the affixing of the information storage medium to a mast of the luminaire is performed during the same assembly or installation step in which the luminaire is provided with the luminaire head or with the controller. 





  4. Method according to claim 1, characterized in that the method further comprises making the link to the controller at a factory. 



23. Luminaire comprising a light engine and a controller arrangement according to claim 17. 









9. Method according to claim 1, characterized in that the method further comprises forming a QR code on the information storage medium as the mark. 

(last paragraph claim 26)


10. Method according to claim 1, characterized in that the method further comprises linking the mark with a location of the luminaire using the server. 
    
11. Method according to claim 1, characterized in that the method further comprises transmitting location and time information from the controller to the server, and linking the location of the controller and the mark at the server. 
  
16. Method according to claim 14, characterized in that the method further comprises transmitting error information to the server, the mobile terminal having an input facility that can be used therefor. 

17. Controller arrangement for use in a method according to claim 1, the controller arrangement comprising a controller configured for controlling a luminaire, wherein the controller arrangement further comprises a mark formed on an information storage medium enclosed with the controller. 

18. Controller arrangement according to claim 17, characterized in that the mark is based on controller-specific data. 

19. Controller arrangement according to claim 18, characterized in that the controller-specific data comprises at least one unique identifier. 

20. Controller arrangement according to claim 17, characterized in that the controller and the information storage medium are provided with identical, visually perceptible marks. 

21. Controller arrangement according to claim 17, characterized in that the mark is at least formed by a QR code. 


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-24 are merely an obvious variation of claims 1-26 of US Patent No. 10,638,571. Therefore, these two sets of claims are not patentably distinct.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 1-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A method for marking a luminaire comprising a luminaire head and a mast on which the luminaire head is mounted, the method comprising the steps of: 
 	providing the luminaire with a controller configured for controlling an operation of the luminaire; 
 	associating a mark to at least one of the controller and the luminaire controlled by the controller, before the mark is added to the luminaire; 
 	providing at least one information storage medium that has or forms the mark; 
 	affixing the at least one information storage medium to at least one of the luminaire head and the mast; 
 	providing a mobile terminal configured for communicating with a server; 
 	sensing by the mobile terminal or inputting on the mobile terminal data relating to the mark; 
 	transmitting the sensed or input data to the server.”

(Step 2A-Prong One) The limitation of “providing the luminaire with a controller configured for controlling an operation of the luminaire;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “luminaire head,” “mast,” “controller,” “storage,” “mobile terminal,” and “server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “luminaire head,” “mast,” “controller,” “storage,” “mobile terminal,” and “server,” language, “provide” in the context of this claim encompasses the user manually provide the luminaire with a controller configured for controlling within the storage based on an operation of the luminaire stored in the storage in his mind (e.g. when a luminaire head and a mast on which the luminaire head is mount and provide the store in his mind).
Similarly, the limitation of “associating a mark to at least one of the controller and the luminaire controlled by the controller, before the mark is added to the luminaire; providing at least one information storage medium that has or forms the mark” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “luminaire head,” “mast,” “controller,” “storage,” “mobile terminal,” and “server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “luminaire head,” “mast,” “controller,” “storage,” “mobile terminal,” and “server,” language, “associating” in the context of this claim encompasses the user manually controller Mark and provide the luminaire before the mark is added to the luminaire (e.g. user looks at controller associate and provide a mark add to the luminaire such as before the mark is added to the luminaire store or forms the mark).

Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”
The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows user to store user-selected preset limits (e.g. changes to unstructured storage object in the cloud storage), and communicating (e.g. transmitting) a notification to user (e.g. receive notification of the changes) which is a method of managing personal behavior. The mere nominal recitation of generic computer components, “luminaire head,” “mast,” “controller,” “storage,” “mobile terminal,” and “server,” does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Therefore, it also falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception “affixing the at least one information storage medium to at least one of the luminaire head and the mast; providing a mobile terminal configured for communicating with a server” is not integrated into a practical application. 
In particular, the claim recites additional elements – using “luminaire head,” “mast,” “controller,” “storage,” “mobile terminal,” and “server,” to perform the “control,” “mark,” “store,” 
Further, the claim recites additional elements – “…providing a mobile terminal configured for communicating with a server” and “transmit the generated notification message to one or more recipients associated with the unstructured storage object,” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further, the claim recites additional element – “providing a mobile terminal configured for communicating with a server,” which is Provide a particular device or type of data to be communicating and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).

The other additional elements, “control,” “mark,” and “transmit” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to provide, store, or sense information) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Further, the limitation “transmit” is not sufficient to amount to significantly more than the judicial exception because “transmit” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and 
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 2 recites “receiving by the mobile terminal luminaire-specific information from the server in response to the transmitting; and displaying at least in part the luminaire-specific information on the mobile terminal.”
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 3 recites “wherein the affixing is performed directly before or after installation of the controller.”
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 4 recites “wherein the affixing is performed during assembling of the luminaire, said assembling comprising connecting the luminaire head to the mast.”
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 5 recites “wherein the affixing is performed during assembling or installing of the luminaire, said assembling or installing comprising providing the luminaire with the controller.”
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 6 recites “wherein the step of associating a mark is done at a factory.”

Claim 7 recites “wherein the method further comprises enclosing the at least one information storage medium with the controller in a packaging before the controller is installed in the luminaire.”
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8 recites “wherein the luminaire head comprises a light engine comprising one or more lighting elements and the controller is configured for controlling the operation of the light engine in accordance with a dimming profile.”
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 9 recites “wherein the at least one information storage device comprises a sticker.”
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 10 recites “wherein the step of providing at least one information storage medium that has or forms the mark comprises forming a QR code on the information storage medium as the mark.”
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 11 recites “wherein the step of providing at least one information storage medium comprises providing a first information storage device intended to be affixed to the luminaire head and a second information storage device intended to affixed to the mast.”
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 13 recites “transmitting location and time information from the controller to the server, and linking the location information and the mark at the server.”
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 14 recites “transmitting further information, in particular at least one of status and error information of the luminaire, by the mobile terminal to the server.”
Claim 15 recites, “Controller arrangement comprising a packaging with a controller configured for controlling a luminaire, and at least one information storage device that has or forms a mark associated to at least one of the controller and the luminaire controlled by the controller.”
 (Step 1) The claim recites “Controller arrangement...” as drafted, is a process, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “a packaging with a controller configured for controlling a luminaire;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “controller,” “storage device,” and “mark,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller,” “storage device,” and “mark,” language, “configure” in the luminaire of this claim encompasses the user manually form a mask associate the luminaire by the controller within the storage based on configured for controlling a luminaire or forms a mark associated to an operation of the luminaire stored in the storage in his mind (e.g. when a packaging with a controller and provide the store in his mind).
Similarly, the limitation of “forms a mark associated to at least one of the controller” as 
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”
The claim as a whole recites a process of arrangement human activity. The claimed invention is a method that allows user to packaging with a controller limits and store a mark associated to at least one of the controller. The mere nominal recitation of generic computer components, “controller,” “storage device,” and “mark,” does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Therefore, it also falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea.

In particular, the claim recites additional elements – using “controller,” “storage device,” and “mark,” to perform the “configure,” “store,” and “form,” steps. The “controller,” “storage device,” and “mark,” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…storage device that has or forms a mark associated to at least one of the controller” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim “the luminaire controlled by the controller” does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
The other additional elements, “control,” “mark,” and “transmit” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to “configure,” “store,” and “form,” luminaire) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Further, the limitation “control” is not sufficient to amount to significantly more than the judicial exception because “control” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 16 recites “wherein the mark is based on controller-specific data.”
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 17 recites “wherein the controller-specific data comprises at least one unique identifier.”
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 18 recites “wherein the controller and the information storage medium are provided with identical, visually perceptible marks.”
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 19 recites “wherein the mark is at least formed by a QR code.”
Claim 20 recites, “A method for 
 	obtaining information about a luminaire, the luminaire being marked with a mark which is visually recognizable, the mark being linked with the luminaire in a data table on a server, the method comprising the following steps: 
 	sensing by the mobile terminal data relating to the mark, 
 	transmitting by the mobile terminal the sensed data to the server, 
 	receiving by the mobile terminal of luminaire-specific information from the server, and 
displaying by the mobile terminal at least part of the luminaire-specific information.”
 (Step 1) The claim recites “A method for:..” as drafted, is a method, which is a statutory category of invention.

Similarly, the limitation of “associating a mark to at least one of the controller and the luminaire controlled by the controller, before the mark is added to the luminaire; providing at least one information storage medium that has or forms the mark” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “luminaire,” “mark,” “storage,” “mobile terminal,” and “server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “luminaire,” “mark,” “storage,” “mobile terminal,” and “server,” language, the luminaire being marked with a mark which is visually recognizable of this claim encompasses the user manually controller Mark and mark being linked with the luminaire in a data table (e.g. user looks at link with the luminaire in a data table and provide a mark add to the luminaire such as the mark is added to the luminaire store or forms the mark).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”
The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows user to visually recognizable the mark being linked with the luminaire preset limits and transmitting by the mobile terminal the sensed data to the server which is a method of managing luminaire. The mere nominal recitation of generic computer components, “luminaire,” “mark,” “storage,” “mobile terminal,” and “server,” does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Therefore, it also falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception “transmitting by the mobile terminal the sensed data to the server, receiving by the mobile terminal of luminaire-specific information from the server” is not integrated into a practical application. 
In particular, the claim recites additional elements – using “luminaire,” “mark,” “storage,” “mobile terminal,” and “server,” to perform the “obtain,” “sense,” “transmit,” “receive,” and “display,” steps. The “luminaire,” “mark,” “storage,” “mobile terminal,” and “server,” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these 
Further, the claim recites additional elements – “…sensed data to the server” and “transmit the generated sensed data to one or more luminaire in a data table,” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further, the claim recites additional element – “receiving by the mobile terminal of luminaire-specific information from the server,” which is Provide a particular device or type of data to be communicating and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim “displaying by the mobile terminal at least part of the luminaire-specific information” does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “luminaire,” “mark,” 
The other additional elements, “receive,” and “display,” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to provide, store, or sense information) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Further, the limitation “display” is not sufficient to amount to significantly more than the judicial exception because “transmit” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not 

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 21 recites “wherein the luminaire comprises a pole or mast and the mark is provided to the pole or mast.” 
Claim 22 recites, “A method for 
obtaining information about a component of a luminaire, the luminaire 
being marked with a mark which is visually recognizable, the mark 
being linked with the component in a data table on a server, the method comprising the following steps: 
 	sensing by a mobile terminal data relating to the mark; 
 	transmitting the sensed data to the server, receiving by the mobile terminal component-specific information from the server, and 
 displaying by the mobile terminal at least part of the component-specific information”
 (Step 1) The claim recites “A method for:..” as drafted, is a method, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “obtaining information about a luminaire, the luminaire being marked with a mark which is visually recognizable, the mark being linked with the luminaire in a data table on a server, the method comprising the following steps: sensing by the mobile terminal data relating to the mark;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “luminaire,” “mark,” “storage,” “mobile terminal,” and “server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “luminaire,” “mark,” “storage,” “mobile terminal,” and “server,” language, “provide” in the context of this claim encompasses the user 
Similarly, the limitation of “associating a mark to at least one of the controller and the luminaire controlled by the controller, before the mark is added to the luminaire; providing at least one information storage medium that has or forms the mark” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “luminaire,” “mark,” “storage,” “mobile terminal,” and “server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “luminaire,” “mark,” “storage,” “mobile terminal,” and “server,” language, the luminaire being marked with a mark which is visually recognizable of this claim encompasses the user manually controller Mark and mark being linked with the luminaire in a data table (e.g. user looks at link with the luminaire in a data table and provide a mark add to the luminaire such as the mark is added to the luminaire store or forms the mark).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”
The claim as a whole recites a method of organizing human activity. The claimed 
Therefore, it also falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception “transmitting by the mobile terminal the sensed data to the server, receiving by the mobile terminal of luminaire-specific information from the server” is not integrated into a practical application. 
In particular, the claim recites additional elements – using “luminaire,” “mark,” “storage,” “mobile terminal,” and “server,” to perform the “obtain,” “sense,” “transmit,” “receive,” and “display,” steps. The “luminaire,” “mark,” “storage,” “mobile terminal,” and “server,” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…sensed data to the server” and “transmit the generated sensed data to one or more luminaire in a data table,” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit 
Further, the claim recites additional element – “receiving by the mobile terminal of luminaire-specific information from the server,” which is Provide a particular device or type of data to be communicating and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim “displaying by the mobile terminal at least part of the luminaire-specific information” does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “luminaire,” “mark,” “storage,” “mobile terminal,” and “server,” to perform “obtain,” “sense,” “transmit,” “receive,” and “display,” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements, “receive,” and “display,” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) 
Further, the limitation “display” is not sufficient to amount to significantly more than the judicial exception because “transmit” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 23 recites “wherein the luminaire comprises a pole or mast and the mark is provided to the pole or mast.”
Claim 24 recites, “Luminaire comprising 
a luminaire component and 
a mark which is visually recognizable, the mark being configured for being sensed by a mobile terminal in order to trigger a transmission of data relating to the mark to a server, 

 	a display of at least part of the luminaire-specific information on the mobile terminal.”
 (Step 1) The claim recites “Luminaire:..” as drafted, is a method, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “a luminaire component and a mark which is visually recognizable, the mark being configured for being sensed by a mobile terminal in order to trigger a transmission of data relating to the mark to a server;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “component,” “mark,” “storage,” “mobile terminal,” and “server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “component,” “mark,” “storage,” “mobile terminal,” and “server,” language, “configure” in the context of this claim encompasses the user manually sense sensed by a mobile terminal in order to trigger a transmission of data relating to the mark to a server based on an operation of the luminaire stored in the storage in his mind.
Similarly, the limitation of “trigger a date relate to the mark” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “component,” “mark,” “storage,” “mobile terminal,” and “server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “component,” “mark,” “storage,” “mobile terminal,” and “server,” language, the luminaire being marked with a mark which is visually recognizable of this claim encompasses the user manually controller Mark and mark being linked with the luminaire in a data table (e.g. user looks at link with the luminaire in a data table and provide a mark add to the luminaire such as the mark is added to the luminaire store or forms the mark).

Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”
The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows user to visually recognizable the mark being linked with the luminaire preset limits and transmitting by the mobile terminal the sensed data to the server which is a method of managing luminaire. The mere nominal recitation of generic computer components, “component,” “mark,” “storage,” “mobile terminal,” and “server,” does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Therefore, it also falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception “a transmission of luminaire-specific information from the server to the mobile terminal.” 
In particular, the claim recites additional elements – using “component,” “mark,” “storage,” “mobile terminal,” and “server,” to perform the “visual,” “sense,” “trigger,“ “transmit,” “relate,” and “display,” steps. The “component,” “mark,” “storage,” “mobile terminal,” and “server,” in these steps are recited at a high-level of generality such that they amount no more 
Further, the claim recites additional elements – “luminaire-specific information from the server to the mobile terminal …” and “transmit the generated sensed data to one or more luminaire,” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further, the claim recites additional element – “transmission,” which is Provide a particular device or type of data to be communicating and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim “a display of at least part of the luminaire-specific information on the mobile terminal” does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “component,” 
The other additional elements, “display,” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to provide, store, or sense information) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Further, the limitation “display” is not sufficient to amount to significantly more than the judicial exception because “transmit” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
8.	Claims 1-14, and 20-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walters et al. (US Patent Publication No. 2007/0057807 A1, hereinafter “Walters”) in view of Nolan et al. (US Patent Publication No. 2016/0088715 A1, hereinafter “Nolan”).
As to Claim 1, Walters teaches the claimed limitations:
“A method for marking a luminaire comprising a luminaire head and a mast on which the luminaire head is mounted, the method comprising the steps of:” as a method for detecting cycling which is implemented by embodiments of the intelligent luminaire manager (paragraphs 0017, 0084, 0088; see also figure 3A-E).
 	“Providing the luminaire with a controller configured for controlling an operation of the luminaire” as each of the networks includes several intelligent luminaire managers and a master control. The intelligent luminaire managers communicate with each other and with master 
 	“Associating a mark to at least one of the controller and the luminaire controlled by the controller, before the mark is added to the luminaire” as when an intelligent luminaire manager is initially installed, it sends a message to a nearby intelligent luminaire manager and receives back an acknowledgement signal. When this acknowledgment signal is received by the newly installed intelligent luminaire manager, its LED sends or flashes a code to let the maintenance crew know that the signal has been sent and an acknowledgement signal received. This lets the maintenance crew know that the intelligent luminaire manager is working properly. In an embodiment, an LED signal may be different colors to indicate different status (paragraphs 0058, 0060).
 	“Providing at least one information storage medium that has or forms the mark” as each luminaire manager or enclosure has a scannable barcode (e.g., mark) securely attached for purposes of identification. An identification code can also be stored in a memory of each luminaire manager. In an embodiment, PDA hosted field unit is used to read and/or write the identification code to the memory of each luminaire manager (paragraph 0060, claim 7). 
 	“affixing the at least one information storage medium to at least one of the luminaire head and the mast” as each street light is equipped with an intelligent luminaire manager mounted, for example, on top of a light fixture of street lamp. In the embodiment shown, intelligent luminaire manager is preferably configured and housed in an enclosure that conforms to appropriate NEMA and ANSI standards so that it can be exchanged one-for-one with a prior-existing photo-control used to control light fixture. This compatibility allows intelligent luminaire manager to be installed on a light fixture without requiring a new mount and without requiring any rewiring or physical modification of the fixture (paragraphs 0049-0050; head and mast see also elements 112, 200 of figure 2). 

 	“Transmitting the sensed or input data to the server” as a luminaire managers include transmitters for transmitting status information about their respective luminaires and third-party devices to a network server. The network server forwards the received status information from the networked luminaire managers to a computer of an owner/operator of the plurality of luminaires and/or a third-party user. The luminaire managers communicate with each other, whereby they form a network (abstract, paragraphs 0077-0079).
Walters does not explicitly teach the claimed limitation “sensing by the mobile terminal or inputting on the mobile terminal data relating to the mark “.
Nolan teaches when a user consumes a product in certain light conditions or under differing light conditions, the user may report on his or her perception of taste along with an indication of the relevant light settings from the controller. The controller may be at least partially implemented by an application on a mobile terminal or other user terminal, or the controller could report the settings to the application. The user may then choose to submit a perception report to a server of the designer or operator via his application and a network such as the internet. The application may automatically include the light settings in the report. Other factors such as an identification of the product may also be included in the report, either manually or by an automatic detection (e.g. using a barcode, RF tag or mark). As reports from many users are aggregated centrally by the system operator over time, these can be used to update the taste-
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Walters and Nolan before him/her, to modify Walters sensing by the mobile terminal data relating to the mark because that would allow the controller integrated into a unit installed in the target environment, e.g. in a central controller installed at suitable location as taught by Nolan (paragraph 0026). 

As to Claim 2, Walters teaches the claimed limitations:
	“receiving by the mobile terminal luminaire-specific information from the server in response to the transmitting; and displaying at least in part the luminaire-specific information on the mobile terminal” as (paragraphs 0116-0118, 0132).
Nolan teaches (paragraphs 0026, 0028, 0048-0049, 0067).

As to Claim 3, Walters teaches the claimed limitations:
“Wherein the affixing is performed directly before or after installation of the controller” as (paragraphs 0033, 0043-0044, 0151).
Nolan teaches (paragraphs 0020, 0026, 0048, 0059 and 0065).

As to Claim 4, Walters teaches the claimed limitations:
“Wherein the affixing is performed during assembling of the luminaire, said assembling comprising connecting the luminaire head to the mast” as (paragraphs 0049-0050; head and mast see also elements 112, 200 of figure, 2, 3A-D). 

As to Claim 5, Walters teaches the claimed limitations:

Nolan teaches (paragraphs 0020, 0026).

As to Claim 6, Walters teaches the claimed limitations:
 “Wherein the step of associating a mark is done at a factory” as (paragraphs 0015-0018, 0020, 0022).
Nolan teaches (paragraphs 0023 and 0067).

As to Claim 7, Walters teaches the claimed limitations:
 “Wherein the method further comprises enclosing the at least one information storage medium with the controller in a packaging before the controller is installed in the luminaire” as (paragraphs 0036, 0039, 0041, 0043-0045, 0047-0049).
Nolan teaches (paragraphs 0025-0028).

As to Claim 8, Walters teaches the claimed limitations:
 “wherein the luminaire head comprises a light engine comprising one or more lighting elements and the controller is configured for controlling the operation of the light engine in accordance with a dimming profile” as (paragraphs 0083, 0119, 0152, 0155).
Nolan teaches (paragraphs 0052, 0054, 0057, 0062).

As to Claim 9, Walters teaches the claimed limitations:
 	“Wherein the at least one information storage device comprises a sticker” as (paragraphs 0058, 0060, claim 7).


 “wherein the step of providing at least one information storage medium that has or forms the mark comprises forming a QR code on the information storage medium as the mark” as (paragraphs 0033, 0058, 0060, claims 7, 14).
Nolan teaches (paragraphs 0023, 0046, 0048-0049, 0054, 0067).

As to Claim 11, Walters teaches the claimed limitations:
 “wherein the step of providing at least one information storage medium comprises providing a first information storage device intended to be affixed to the luminaire head and a second information storage device intended to affixed to the mast” as (paragraphs 0036, 0039, 0047, 0065, 0116, 0121-0125, 0143).
Nolan teaches (paragraphs 0025, 0027-0028, 0053-0059).

As to Claim 12, Walters teaches the claimed limitations:
“Linking the mark with a location of the luminaire using the server” as (abstract, paragraphs 0007, 0058, 0060, 0077-0079, 0116, 0131).
Nolan teaches (paragraphs 0028, 0048-0049, 0065-0067).

As to Claim 13, Walters teaches the claimed limitations:
 “Transmitting location and time information from the controller to the server, and linking the location information and the mark at the server” as (paragraphs 0033, 0043-0044, 0151).
Nolan teaches (paragraphs 0073).

As to Claim 14, Walters teaches the claimed limitations:


As to Claim 20, Walters teaches the claimed limitations:
 “A method for obtaining information about a luminaire, the luminaire being marked with a mark which is visually recognizable, the mark being linked with the luminaire in a data table on a server, the method comprising the following steps:” as a method for detecting cycling which is implemented by embodiments of the intelligent luminaire manager (paragraphs 0017, 0084, 0088; see also figure 3A-E).
 	“Transmitting by the mobile terminal the sensed data to the server” as a luminaire managers include transmitters for transmitting status information about their respective luminaires and third-party devices to a network server. The network server forwards the received status information from the networked luminaire managers to a computer of an owner/operator of the plurality of luminaires and/or a third-party user. The luminaire managers communicate with each other, whereby they form a network (abstract, paragraphs 0077-0079). 
 	“Receiving by the mobile terminal of luminaire-specific information from the server” as the network server forwards the received status information from the networked luminaire managers to a computer of a light system owner/operator. The luminaire managers communicate with each other, whereby they form a network (paragraph 0007). Notable features of network operation center include its store and forward data management technology; its management environment that supports and controls a massive subscriber base of mobile computers, integrated servers and web service users; its security and data independence that facilitates supporting large numbers of separate customers and their sensitive business data; and its ability to provide fast, secure, and highly-available synchronization between servers and the subscriber/customer populations they support (paragraph 0116).

Walters does not explicitly teach the claimed limitation “sensing by the mobile terminal data relating to the mark“.
Nolan teaches when a user consumes a product in certain light conditions or under differing light conditions, the user may report on his or her perception of taste along with an indication of the relevant light settings from the controller. The controller may be at least partially implemented by an application on a mobile terminal or other user terminal, or the controller could report the settings to the application. The user may then choose to submit a perception report to a server of the designer or operator via his application and a network such as the internet. The application may automatically include the light settings in the report. Other factors such as an identification of the product may also be included in the report, either manually or by an automatic detection (e.g. using a barcode, RF tag or mark). As reports from many users are aggregated centrally by the system operator over time, these can be used to update the taste-light database and taste compensation database, and potentially continue to update them as further reports come in (paragraphs 0028, 0067).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Walters and Nolan before him/her, to modify Walters sensing by the mobile terminal data relating to the mark because that 

 As to Claim 21, Walters teaches the claimed limitations:
 “Wherein the luminaire comprises a pole or mast and the mark is provided to the pole or mast” as (paragraphs 0049-0050; head and mast see also elements 112, 200 of figure, 2, 3A-D). 

 As to Claim 22, Walters teaches the claimed limitations:
 “A method for obtaining information about a component of a luminaire, the luminaire being marked with a mark which is visually recognizable, the mark being linked with the component in a data table on a server, the method comprising the following steps:” as a method for detecting cycling which is implemented by embodiments of the intelligent luminaire manager (paragraphs 0017, 0084, 0088; see also figure 3A-E).
 	“Transmitting the sensed data to the server, receiving by the mobile terminal component-specific information from the server” as a luminaire managers include transmitters for transmitting status information about their respective luminaires and third-party devices to a network server. The network server forwards the received status information from the networked luminaire managers to a computer of an owner/operator of the plurality of luminaires and/or a third-party user. The luminaire managers communicate with each other, whereby they form a network (abstract, paragraphs 0077-0079).
“Displaying by the mobile terminal at least part of the component-specific information” as management environment that supports and controls a massive subscriber base of mobile computers, integrated servers and web service users (paragraph 0116). Field unit is hosted by a PDA, running application program to requiring the use of a PDA. Map base reports downloaded to field unit show the location of each luminaire in a light system and display 
Walters does not explicitly teach the claimed limitation “sensing by a mobile terminal data relating to the mark“.
Nolan teaches when a user consumes a product in certain light conditions or under differing light conditions, the user may report on his or her perception of taste along with an indication of the relevant light settings from the controller. The controller may be at least partially implemented by an application on a mobile terminal or other user terminal, or the controller could report the settings to the application. The user may then choose to submit a perception report to a server of the designer or operator via his application and a network such as the internet. The application may automatically include the light settings in the report. Other factors such as an identification of the product may also be included in the report, either manually or by an automatic detection (e.g. using a barcode, RF tag or mark). As reports from many users are aggregated centrally by the system operator over time, these can be used to update the taste-light database and taste compensation database, and potentially continue to update them as further reports come in (paragraphs 0028, 0067).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Walters and Nolan before him/her, to modify Walters sensing by the mobile terminal data relating to the mark because that would allow the controller integrated into a unit installed in the target environment, e.g. in a central controller installed at suitable location as taught by Nolan (paragraph 0026). 

As to Claim 23, Walters teaches the claimed limitations:


As to Claim 24, Walters teaches the claimed limitations:
 	“Luminaire comprising a luminaire component and a mark which is visually recognizable” when an intelligent luminaire manager is initially installed, it sends a message to a nearby intelligent luminaire manager and receives back an acknowledgement signal. When this acknowledgment signal is received by the newly installed intelligent luminaire manager, its LED sends or flashes a code to let the maintenance crew know that the signal has been sent and an acknowledgement signal received. This lets the maintenance crew know that the intelligent luminaire manager is working properly. In an embodiment, an LED signal may be different colors to indicate different status (paragraph 0058). Each luminaire manager or enclosure has a scannable barcode securely attached for purposes of identification. An identification code can also be stored in a memory of each luminaire manager. In an embodiment, PDA hosted field unit is used to read and/or write the identification code to the memory of each luminaire manager (paragraph 0060).
“in order to trigger a transmission of data relating to the mark to a server” as notable features of network operation center include its store and forward data management technology; its management environment that supports and controls a massive subscriber base of mobile computers, integrated servers and web service users; its security and data independence that facilitates supporting large numbers of separate customers and their sensitive business data; and its ability to provide fast, secure, and highly-available synchronization between servers and the subscriber/customer populations they support (paragraph 0116).
“A transmission of luminaire-specific information from the server to the mobile terminal, and a display of at least part of the luminaire-specific information on the mobile terminal” as a 
Walters does not explicitly teach the claimed limitation “the mark being configured for being sensed by a mobile terminal“.
Nolan teaches when a user consumes a product in certain light conditions or under differing light conditions, the user may report on his or her perception of taste along with an indication of the relevant light settings from the controller. The controller may be at least partially implemented by an application on a mobile terminal or other user terminal, or the controller could report the settings to the application. The user may then choose to submit a perception report to a server of the designer or operator via his application and a network such as the internet. The application may automatically include the light settings in the report. Other factors such as an identification of the product may also be included in the report, either manually or by an automatic detection (e.g. using a barcode, RF tag or mark). As reports from many users are aggregated centrally by the system operator over time, these can be used to update the taste-light database and taste compensation database, and potentially continue to update them as further reports come in (paragraphs 0028, 0067).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Walters and Nolan before him/her, to modify Walters sensing by the mobile terminal data relating to the mark because that would allow the controller integrated into a unit installed in the target environment, e.g. in a central controller installed at suitable location as taught by Nolan (paragraph 0026). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al. (US Patent Publication No. 2007/0057807 A1).
As to Claim 15, Walters teaches the claimed limitations:
 	“Controller arrangement comprising a packaging with a controller configured for controlling a luminaire, and at least one information storage device that has or forms a mark associated to at least one of the controller and the luminaire controlled by the controller” as each monitor and control operation of an outdoor light system or subsystem. These outdoor light systems are represented as being operated and maintained by light system owner/operators respectively, data collected by intelligent luminaire managers regarding the status of the light system represented by network is forwarded to owner/operator. Data collected by intelligent luminaire managers regarding the status of the light system represented by network is forwarded to owner/operator. Owner/operators also have the capability to send commands to and/or reprogram operation of the intelligent luminaire managers coupled to their lights using the data network. This allows owner/operators to adjust the operation of their respective light system (paragraphs 0028-0029; see also figure 1). Network operation center couples to master controllers via an internet protocol infrastructure provided by third party carrier network services. Master controllers preferably provide data concentration and compression, and thereby reduce 

As to Claim 16, Walters teaches the claimed limitations:
 	“Wherein the mark is based on controller-specific data” as (paragraphs 0116-0118, 0132).

As to Claim 17, Walters teaches the claimed limitations:
 	“Wherein the controller-specific data comprises at least one unique identifier” as (paragraphs 0044, 0060).

As to Claim 18, Walters teaches the claimed limitations:
 	“Wherein the controller and the information storage medium are provided with identical, visually perceptible marks” as (paragraphs 0044, 0060).

As to Claim 19, Walters teaches the claimed limitations:
 	“Wherein the mark is at least formed by a QR code” as (paragraphs 0044, 0060).

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/11/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156